MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                  FILED
      regarded as precedent or cited before any                                         Oct 30 2020, 8:28 am
      court except for the purpose of establishing                                           CLERK
      the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                            Court of Appeals
      estoppel, or the law of the case.                                                       and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                         Curtis T. Hill, Jr.
      Darren Bedwell                                           Attorney General of Indiana
      Marion County Public Defender Agency                     Megan M. Smith
      Appellate Division                                       Deputy Attorney General
      Indianapolis, Indiana                                    Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Andre Chandler,                                          October 30, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-826
              v.                                               Appeal from the
                                                               Marion Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Stanley E. Kroh, Magistrate
                                                               Trial Court Cause No.
                                                               49G03-1804-F1-12451



      Kirsch, Judge.


[1]   Andre Chandler (“Chandler”) was convicted after a jury trial of three counts of

      child molesting as Level 1 felonies and five counts of child molesting as Level 4


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-826 | October 30, 2020          Page 1 of 3
felonies. Chandler now appeals two of his convictions for Level 4 felony child

molesting, contending that the evidence presented at trial was insufficient to

support his conviction under Original Count 9 (“Jury Count 8”),1 or in the

alternative, that his convictions for the two challenged Level 4 felony

convictions violated double jeopardy.2 The State agrees that the evidence at

trial was insufficient to support Chandler’s conviction for Jury Count 8. At

trial, when the State asked the victim where Chandler had touched her, the

victim replied “his hand -- his hand -- his hand, like -- it touched my -- (witness

crying).” Tr. Vol. II at 186. When the State attempted to clarify which part of

her body Chandler had touched, the victim responded “[m]y -- shoulder was,

uh . . . .” Id. However, the victim was crying so intensely that the State

requested a brief recess. Id. Later, after her testimony resumed, the State

asked the victim if Chandler ever touched her anywhere else, and she testified

that he “touched [her] chest one time” and gestured toward her “upper torso.”
Id. at 194. The victim clarified that she was referring to her breasts. Id. Based

on the record, we agree with the parties and conclude that this testimony did

not reflect that Chandler fondled the victim’s breasts on more than one

occasion. We, therefore, conclude that Chandler’s conviction under Jury

Count 8 was not supported by sufficient evidence, and we reverse his conviction




1
 The challenged conviction was originally charged under Count 9, but later, several counts were dismissed,
and, at trial, the counts were renumbered, and the challenged conviction became Jury Count 8.
2
 Because we conclude that Chandler’s Level 4 child-molesting conviction from Jury Count 8 should be
vacated, it is unnecessary to address Chandler’s double-jeopardy argument.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-826 | October 30, 2020                 Page 2 of 3
      for Level 4 felony child molesting under Jury Count 8. We remand to the trial

      court with instructions to vacate the judgment of conviction for child molesting

      as a Level 4 felony from Jury Count 8.

[2]   Reversed and remanded.


      Pyle, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-826 | October 30, 2020   Page 3 of 3